DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 3/9/2021.  Claims 4-6, 12, and 17-19 have been cancelled.  Claim 26 is newly added.

Response to Arguments
	The 112 rejections have been withdrawn in view of applicant’s amendment.
	The Remmers reference has been withdrawn in view of applicants remarks and amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Dianna El Hioum on 6/4/2021.


	In claim 1, line 3, delete “to fit a jaw of a user” and replace with --and configured to fit a jaw of a user--.

Allowable Subject Matter
Claims 1-3, 7-11, 13-16, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a system for improving a sleep disorder comprising an actuator including a motor, a gear assembly and one or more sensors in communication therewith for sensing physiologic parameters of the user, said actuator operably coupled to said maxillary occlusal plate for linearly advancing or retracting said mandibular occlusal plate and a receptacle coupled to the mandibular occlusal plate and a mating piece coupled to the maxillary occlusal plate, wherein the mating piece extends between the mandibular and maxillary occlusal plates and is configured to operably engage the receptacle, in combination with all other features recited in the claim.
Regarding dependent claims 2-3, 7-11, 13-16, and 20-26, they are allowable due to their dependencies on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scarberry of U.S. Patent Application Publication No. US 2005/0081859 A1 discloses an intraoral apparatus for enhancing airway patency, Figure 5 illustrates an embodiment of intraoral appliance (70) comprising a sensor (184), a controller (182), and a motor (180).  Scarberry’s actuator (180) does not include a receptacle coupled to the mandibular occlusal plate and a mating piece coupled to the maxillary occlusal plate, wherein the mating piece extends between the mandibular and maxillary occlusal plates and is configured to operably engage the receptacle.
Remmer of U.S. Patent No. 5,921,942 discloses an intraoral apparatus for regulating mandibular displacement, Figure 1 illustrates an actuator (28) which does not include a receptacle coupled to the mandibular occlusal plate and a mating piece coupled to the maxillary occlusal plate, wherein the mating piece extends between the mandibular and maxillary occlusal plates and is configured to operably engage the receptacle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786